DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants' arguments in the Request for Continuation, filed October 7, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (New Rejections)
Claims  1, 4-5, 41-43, 49-51 and 53-57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bekov et al. (US 2004/0259053) in view of Agarwal et al. (US 2015/0283287). 
	Bekov et al. disclose laser assisted dental scaling. The method comprises steps for the dynamic treatment of oral sites with photosensitive agents activated by intensive laser light during dental scaling and cleaning procedures. Dual action of photodynamic therapy and intensive laser radiation enhance destruction of pathogenic microorganisms for safer dental procedures (Abstract). Implementation of lasers to treat periodontal 
	Bekov et al. differ from the instant claims insofar as they do not disclose what the substrate includes. 

It would have been obvious to one of ordinary skill in the art to have added a composition comprising collagen, hyaluronic acid, water, silver, copper and iron and use the combination as a substrate used in the methods of Bekov et al. motivated by the desire to use a composition that will promote and enhance wound healing as disclosed by Agarwal et al.
In regards to claims 52-53, the light causes bio-stimulation of the tissue and the compositions do not require gas. 

2) Claims 1,  4-5, 22 and 35-57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gregg, II et al. (US 5,642,997) in view of Agarwal et al. (US 2015/0283287). 

Gregg, II et al. differ from the instant claims insofar as they do not disclose what the substrate includes. 
Agarwal et al. disclose compositions to promote and enhance wound healing. The compositions comprise a wound active. The wound active is preferably silver (paragraph 0014).  The compositions comprise at least one anionic polyelectrolyte and includes hyaluronic acid (paragraph 0018). Collagen is also an active that may be used in the compositions to promote cell behaviors favorable to wound healing. Antimicrobials may be used and include, but are not limited to, antibiotics, metal based antimicrobial compositions comprising silver and copper (paragraph 0223). The silver may be carried by zirconium phosphate (paragraph 0163). Vitamins and minerals may 
It would have been obvious to one of ordinary skill in the art to have added a composition comprising collagen, hyaluronic acid, water, silver, copper and iron and use the combination as a substrate used in the methods of Gregg, II et al. motivated by the desire to use a composition that will promote and enhance wound healing as disclosed by Agarwal et al.
In regard to claims 52 and 53, the light is not hand held and therefore would have a panel. The source does not require gas. 


Conclusion
Claims 1, 4, 5, 22 and 35-57 are rejected.
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612